Citation Nr: 0615529	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had honorable active service from April 1970 to 
May 2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

This case was previously before the Board in January 2005, 
with several additional claims at issue.  The Board 
adjudicated the additional claims and remanded the claim 
concerning the low back to the RO via the Appeals Management 
Center (AMC) for further development and consideration.  The 
AMC completed the development requested, continued to deny 
this claim, and returned the case to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's low back pain is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

The veteran's low back pain was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See also Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006),  rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent VCAA 
letters in January 2004 and January 2005.  The letters, as 
well as the undersigned Veterans Law Judge (VLJ) who presided 
over the September 2004 Travel Board hearing, explained the 
type of evidence required to substantiate the claim for 
service connection, as well as indicated what evidence the 
veteran was responsible for obtaining and what VA had done 
and would do in helping him obtain supporting evidence.  
Despite the inadequate notice provided him regarding a 
disability rating and an effective date if service connection 
for his low back disorder were to be awarded, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, as the Board will 
conclude below, the preponderance of the evidence is against 
his claim, so any questions regarding the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

Also bear in mind that both VCAA letters, and the information 
provided by the undersigned VLJ at the September 2004 
hearing, indicated what evidence the veteran was responsible 
for obtaining and what VA had done and would do in helping 
him obtain supporting evidence.  Thus, the letters, and the 
information provided by the undersigned VLJ, satisfied the 
VCAA notice requirements as expressed by the Court in 
Dingess.  There was no specific mention, per se, of the 
"fourth element" discussed in Pelegrini II, but the letters 
and information provided during the hearing nonetheless 
explained that the veteran should identify and/or submit any 
supporting evidence.  The content of the VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

As previously mentioned, the VCAA notices in January 2004 and 
January 2005 were after the RO's initial adjudication of the 
veteran's claims in March 2001.  So this did not comply with 
the requirement that VCAA notice precede the initial RO 
adjudication.  But in Pelegrini II, the Court clarified that 
in cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  


And here, the RO readjudicated the veteran's claim in October 
2005 after sending him the January 2004 and January 2005 VCAA 
letters.  This is evident from the Supplemental Statement of 
the Case (SSOC).  He has not indicated he has any additional 
relevant evidence to submit or that needs to be obtained.  
Indeed, he expressly indicated in a December 2005 statement 
(on VA Form 21-4138), in response to the October 2005 SSOC, 
that he had no other documentation or evidence available to 
him to submit in support of his appeal.  So he waived the 
60-day response period for identifying and/or submitting 
additional supporting evidence and requested that the RO 
(AMC) return his appeal to the Board as soon as possible.  
Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as arthritis 
are chronic, per se, and therefore will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection is not warranted for a low back disorder.  
Although the veteran no doubt sincerely believes his current 
back disorder is attributable to his service in the military, 
there simply is no persuasive medical nexus evidence of 
record indicating or otherwise suggesting his low back 
disorder (pain, in particular) is a consequence of his 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  The Board 
realizes he was seen for complaints of low back pain in April 
1999, while still on active duty, at which time he reported 
that the pain recurred every 6 months.  He denied a history 
of an injury.  He also reported experiencing infrequent back 
pain during November 1996 and December 1999 physical 
examinations.  However, the April 1999 incident of low back 
pain was attributed to a resolving muscle spasm and, during 
those November 1996 and December 1999 physical examinations, 
clinical evaluations of his spine were normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  See 38 C.F.R. § 3.303(b) (isolated findings in 
service are insufficient to establish chronicity).

Moreover, while he reported a history of back pain for over 
20 years, and possibly even as early as the 1970s, the 
veteran's July 2000 VA examination report did not show any 
evidence of an actual back disorder.  That is to say, the 
objective physical examination was normal and the diagnosis 
was mechanical low back pain by history, meaning he did not 
actually have objective clinical confirmation of pain (more 
importantly, the sources of it) during that evaluation.  Mere 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).



The more recent September 2003 VA examiner diagnosed 
osteoarthritis of the low back, but that was beyond the one-
year presumptive period following service, and of equal or 
even greater significance he did not find an etiological 
relationship between the veteran's then current back 
complaints and his military service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay opinion.  Cf. Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  And despite the 
veteran's assertions, at his hearings before the RO and 
the Board, that his private physician, B. Dowty, M.D., 
considered the heavy gear the veteran wore in service, as 
well as the heavy equipment he handled, to be the cause of 
his current low back disorder, the treatment records from Dr. 
Dowty, obtained on remand, do not show the veteran has a 
current low back disorder, aside from low back pain, and do 
not associate his low back complaints with his military 
service .  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").

So the only evidence suggesting the veteran's low back 
disorder is in any way related to his service in the military 
comes from him personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection of low back pain is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


